Title: To James Madison from Josiah Smith and Levi Smith, 8 February 1811 (Abstract)
From: Smith, Josiah,Smith, Levi
To: Madison, James


8 February 1811, Stanstead. The petitioners, brothers now in Stanstead, Lower Canada, state that Josiah Smith, aged thirty-two, has a wife and five children in Chichester, New Hampshire, who are unable to support themselves. He enlisted in the U.S. Army for five years at Fort Constitution, served about eighteen months there, and then deserted. Levi Smith, aged twenty-four, enlisted for five years at Fort Constitution in May 1810 and deserted after two months. “We are now Both of us in the Province aforesaid … and we feel Anxious and a Desire to return to our Native Country and becoming your Royal [sic] Subjects and Citizens of the United States of America.” They request JM to grant them discharges and in a postscript ask JM to direct his response to Capt. John Masson of Stanstead, “to be left at Derby Post office Vermont.”
 